                         IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF MICHIGAN

BENJAMIN EDWARD WATKIN and SHARON
ELIZABETH WATKIN, Husband and Wife,               Case No.: 1:21-cv-00127-HYJ-RSK
Individually and as Parents and Guardians of      Hon.: Hala Y. Jarbou
HRW, a Minor, EHW, a Minor,                       Magistrate: Judge Ray Kent
JWW, a Minor, JMW, a Minor, and
LRW, a Minor,

        Residents and Citizens of the
        State of Colorado,

               Plaintiffs,
v.

BETHANY CHRISTIAN SERVICES,
a Michigan Corporation, BETHANY CHRISTIAN
SERVICES, INC., a Michigan Corporation,
BETHANY CHRISTIAN SERVICES OF
MICHIGAN, a Michigan Corporation, BETHANY
CHRISTIAN SERVICES, USA, LLC, a Michigan
Limited Liability Company, BETHANY CHRISTIAN
SERVICES GLOBAL, LLC, a Michigan
Limited Liability Company, and BETHANY
CHRISTIAN SERVICES INTERNATIONAL, INC.,
a Michigan Corporation,

            Defendants.
_____________________________________________________________________________

KEVIN A. RYNBRANDT (P46699)           CAMERON R. GETTO (P57300)
Rynbrandt & Associates, PLLC          Zausmer, P.C.
Attorney for Plaintiffs               Attorney for Defendants
1000 Front Avenue N.W.                32255 Northwestern Hwy., Suite 225
Grand Rapids, MI 49504                Farmington Hills, MI 48334
Ph: (616) 915-9266                    Ph: (248) 851-4111
Fax: (616) 451-0860                   Fax: (248) 851-0100
Email: kar@rynbrandt.com              Email: cgetto@zausmer.com
_____________________________________________________________________________

       DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED VERIFIED
     COMPLAINT, AFFIRMATIVE DEFENSES AND RELIANCE ON JURY DEMAND

        NOW COME the Defendants, BETHANY CHRISTIAN SERVICES, a Michigan

Corporation, BETHANY CHRISTIAN SERVICES, INC., a Michigan Corporation, BETHANY
{03596085}
CHRISTIAN SERVICES OF MICHIGAN, a Michigan Corporation, BETHANY CHRISTIAN

SERVICES, USA, LLC, a Michigan Limited Liability Company, BETHANY CHRISTIAN

SERVICES GLOBAL, LLC, a Michigan Limited Liability Company, and BETHANY

CHRISTIAN SERVICES INTERNATIONAL, INC., a Michigan Corporation (“Defendants”),

by and through their attorneys, ZAUSMER, P.C., and for their Answer to Plaintiffs’ First

Amended Verified Complaint, state as follows:

          1.   Plaintiffs, the Watkins, are husband and wife. They were married on September

3, 2011.

ANSWER:        In answer to Paragraph 1, Defendants admit the allegations contained

therein.

          2.   The Watkins resided in Kent County, Michigan, from August 2014 through June

1, 2020.

ANSWER: In answer to Paragraph 2, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          3.   In June 2020, the Watkins moved to Colorado, and they are currently residents

and citizens of the State of Colorado.

ANSWER: In answer to Paragraph 3, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          4.   The Watkins are the parents and guardians of their minor daughter, HRW

(“HRW”). HRW was born MV in 2007. HRW was adopted by the Watkins on February 6,

2018. Her name was changed from MV to HRW on the same date.

ANSWER: In answer to Paragraph 4, Defendants admit the allegations contained therein.

{03596085}                                2
          5.    The Watkins are the parents and guardians of their minor son, EHW (“EHW”).

EHW was born in 2013.

ANSWER: In answer to Paragraph 5, Defendants admit the allegations contained therein.

          6.    The Watkins are the parents and guardians of their minor son, JWW (“JWW”).

JWW was born in 2014.

ANSWER: In answer to Paragraph 6, Defendants admit the allegations contained therein.

          7.    The Watkins are the parents and guardians of their minor daughter, JMW

(“JMW”). JMW was born in 2017.

ANSWER: In answer to Paragraph 7, Defendants admit the allegations contained therein.

          8.    The Watkins are the parents and guardians of their minor daughter, LRW

(“LRW”). LRW was born in 2019.

ANSWER: In answer to Paragraph 8, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          9.    On information and belief, Defendant, Bethany Christian Services, is an adoption

agency licensed by the State of Michigan; Bethany Christian Services is incorporated under the

laws of the State of Michigan and provides adoption services for children and families; and

Bethany Christian Services’ office and principal place of business are located at 901 Eastern

Avenue, NE, Grand Rapids, Michigan 49501.

ANSWER: In answer to Paragraph 9, Defendants deny the allegations in the manner and

form stated. It is admitted that Bethany is licensed in Michigan and that it is located in

Grand Rapids.

          10.   On information and belief, Defendant, Bethany Christian Services, Inc., is an

adoption agency licensed by the State of Michigan; Bethany Christian Services, Inc., is

{03596085}                                  3
incorporated under the laws of the State of Michigan and provides adoption services for children

and families; and Bethany Christian Services, Inc.’s office and principal place of business are

located at 901 Eastern Avenue, NE, Grand Rapids, Michigan 49501.

ANSWER: In answer to Paragraph 10, Defendants deny the allegations in the manner and

form stated. It is admitted that Bethany is licensed in Michigan and that it is located in

Grand Rapids.

        11.   On information and belief, Defendant, Bethany Christian Services of Michigan is

an adoption agency licensed by the State of Michigan; Bethany Christian Services of Michigan is

incorporated under the laws of the State of Michigan and provides adoption services for children

and families; and Bethany Christian Services of Michigan’s office and principal place of

business are located at 901 Eastern Avenue, NE, Grand Rapids, Michigan 49501.

ANSWER: In answer to Paragraph 11, Defendants deny the allegations in the manner and

form stated. It is admitted that Bethany is licensed in Michigan and that it is located in

Grand Rapids.

        12.   On information and belief, Defendant, Bethany Christian Services USA, LLC:

              a. is an adoption agency licensed by the State of Michigan;
              b. was formed and exists as a limited liability company under the laws of the
                 State of Delaware;
              c. has an office located at 901 Eastern Avenue, NE, Grand Rapids, Michigan
                 49503, and operates its principal place of business at that location;
              d. has one member, and that member is Bethany Christian Services; and
              e. Bethany Christian Services, the sole member of Bethany Christian Services
                 USA, LLC, is a citizen of the State of Michigan as it is incorporated in the
                 State of Michigan and has its principal place of business located in the State of
                 Michigan.

ANSWER: In answer to Paragraph 12, Defendants admit the allegations contained therein.

        13.   On information and belief, Defendant, Bethany Christian Services Global, LLC:

              a. is an adoption agency licensed by the State of Michigan;
              b. was formed and exists as a limited liability company under the laws of the
                 State of Delaware;
{03596085}                                 4
               c. has an office located at 901 Eastern Avenue, NE, Grand Rapids, Michigan
                  49503, and operates its principal place of business at that location;
               d. has one member, and that member is Bethany Christian Services; and
               e. Bethany Christian Services, the sole member of Bethany Christian Services
                  Global, LLC, is a citizen of the State of Michigan as it is incorporated in the
                  State of Michigan and has its principal place of business located in the State of
                  Michigan.

ANSWER: In answer to Paragraph 13, Defendants admit the allegations contained therein.

         14.   On information and belief, Defendant, Bethany Christian Services International,

Inc., is an adoption agency licensed by the State of Michigan; Bethany Christian Services

International, Inc., is incorporated under the laws of the State of Michigan and provides adoption

services for children and families; and Bethany Christian Services International, Inc.’s office and

principal place of business are located at 901 Eastern Avenue, NE, Grand Rapids, Michigan

49501.

ANSWER: In answer to Paragraph 14, Defendants deny the allegations in the manner and

form stated. It is admitted that Bethany is licensed in Michigan and that it is located in

Grand Rapids.

         15.   On information and belief, at all times relevant hereto, Bethany Christian

Services, Bethany Christian Services, Inc., Bethany Christian Services of Michigan, Bethany

Christian Services USA, LLC, Bethany Christian Services Global, LLC, and Bethany Christian

Services International, Inc., acted together and/or as agents of each other with respect to all

actions complained of herein, and Bethany Christian Services, Bethany Christian Services, Inc.,

Bethany Christian Services of Michigan, Bethany Christian Services USA, LLC, Bethany

Christian Services Global, LLC, and Bethany Christian Services International, Inc., all undertook

and breached duties to the Watkins as set forth below. Hereinafter, Bethany Christian Services,

Bethany Christian Services, Inc., Bethany Christian Services of Michigan, Bethany Christian




{03596085}                                   5
Services USA, LLC, Bethany Christian Services Global, LLC, and Bethany Christian Services

International, Inc., shall be referred to collectively as “Bethany.”

ANSWER: In answer to Paragraph 15, Defendants deny the allegations contained therein.

          16.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

diversity of citizenship exists between the parties and the amount in controversy exceeds the

jurisdictional limits of this Court.

ANSWER: In answer to Paragraph 16, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          17.   Bethany, at all times relevant hereto, was acting by and through its employees,

officers, agents, representatives, and/or directors.

ANSWER: In answer to Paragraph 17, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          18.   Bethany advertises and promotes itself to the public as having expertise in the

field of adoptions.

ANSWER: In answer to Paragraph 18, Defendants admit the allegations contained therein.

          19.   Bethany also advertises and promotes itself to the public as having expertise in

the field of foster placement of children.

ANSWER: In answer to Paragraph 19, Defendants admit the allegations contained therein

          20.   Prior to knowing of and meeting HRW, the Watkins had learned of the services of

Bethany through Bethany’s advertisements and promotions.




{03596085}                                    6
ANSWER: In answer to Paragraph 20, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          21.   The Watkins applied to become foster parents with Bethany in 2015-2016.

ANSWER: In answer to Paragraph 21, Defendants admit the allegations contained therein.

          22.   Bethany directed the Watkins to complete a Foster Application, and the Watkins

did so.

ANSWER: In answer to Paragraph 22, Defendants deny the allegations in the manner and

form stated.

          23.   Through the completed Foster Application, the Watkins specified, among other

things, that they would not be in a position to foster a child with sexual behavior or other high

risk issues.

ANSWER: In answer to Paragraph 23, Defendants deny the allegations contained therein.

          24.   The Watkins requested a copy of the completed Foster Application from Bethany

on multiple occasions.

ANSWER: In answer to Paragraph 24, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          25.   However, Bethany has failed to provide the Watkins with a copy of the Foster

Application as of the date of the filing of this Verified Complaint.

ANSWER: In answer to Paragraph 25, Defendants deny the allegations in the manner and

form stated.

          26.   Bethany placed HRW as a foster child in the Watkins’ home in Kent County,

Michigan, on or about August 1, 2016.

{03596085}                                   7
ANSWER: In answer to Paragraph 26, Defendants deny the allegations in the manner and

form stated.

        27.    Prior to this placement, HRW had been placed in another foster care home by

Bethany from approximately March 2016 through July 2016. During that time, HRW exhibited

sexually problematic and other high risk behavior toward other family members in the foster

home. The foster parents recommended to Bethany that HRW no longer be placed in foster

homes with young children. Bethany revealed none of these facts to the Watkins at any point in

time and proceeded to place HRW in the Watkins’ home knowing that the Watkins had in their

home their sons, EHW, age 3 at the time, and JWW, age 2 at the time.

ANSWER: In answer to Paragraph 27, Defendants deny the allegations in the manner and

form stated.

        28.    Contrary to the Watkins’ specification in the aforementioned Foster Application

and unbeknownst to the Watkins, Bethany placed a child with -- among other high risk

psychological and behavioral issues -- sexual behavior issues with the Watkins for foster care.

This child was HRW.

ANSWER: In answer to Paragraph 28, Defendants deny the allegations contained therein.

        29.    Bethany had a psychological evaluation of HRW completed on April 20, 2016.

ANSWER: In answer to Paragraph 29, Defendants deny the allegations in the manner and

form stated.

        30.    The April 20, 2016 psychological evaluation documented that HRW suffered

from clinically significant issues related to sexual abuse.

ANSWER: In answer to Paragraph 30, Defendants admits as a partial description of the

evaluation.




{03596085}                                    8
          31.   Bethany informed the Watkins of the existence of this April 20, 2016

psychological evaluation on multiple occasions, including, but not limited to, on March 13, 2017,

but, in so informing the Watkins, Bethany never disclosed any of the substance from the April

20, 2016 psychological evaluation.

ANSWER: In answer to Paragraph 31, Defendants deny the allegations contained therein.

          32.   The Watkins requested a copy of the April 20, 2016 psychological evaluation on

multiple occasions both prior to and after the Watkins’ February 6, 2018 adoption of HRW.

ANSWER: In answer to Paragraph 32, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          33.   Bethany did not provide the Watkins with a copy of the April 20, 2016

psychological evaluation until January 2021.

ANSWER: In answer to Paragraph 33, Defendants deny the allegations in the manner and

form stated.

          34.   At no time prior to the February 6, 2018 adoption of HRW by the Watkins did

Bethany disclose to the Watkins any of the information contained in HRW’s April 20, 2016

Psychological Evaluation.

ANSWER: In answer to Paragraph 34, Defendants deny the allegations contained therein.

          35.   Prior to, at the time of, and subsequent to, the August 1, 2016 placement of HRW

as a foster child under the foster care of the Watkins, HRW suffered from deep-rooted

psychological and behavioral health and safety issues that were known and/or should have been

known to Bethany.

ANSWER: In answer to Paragraph 35, Defendants deny the allegations in the manner and

form stated.

{03596085}                                  9
        36.    These deep-rooted psychological and behavioral health and safety issues

constituted a severe and debilitating physical, psychological, and emotional threat to HRW,

herself, and to others around her, including, but not limited to, other children.

ANSWER: In answer to Paragraph 36, Defendants deny the allegations in the manner and

form stated.

        37.    The fact that these deep-rooted psychological and behavioral health and safety

issues constituted a severe and debilitating physical, psychological, and emotional threat to

HRW, herself, and to others around her, including, but not limited to, other children was known

and/or should have been known to Bethany.

ANSWER: In answer to Paragraph 37, Defendants deny the allegations in the manner and

form stated.

        38.    Prior to placing HRW in the Watkins’ home for foster care, Bethany failed to

disclose to the Watkins HRW’s deep-rooted psychological and behavioral health and safety

issues and the accompanying severe and debilitating physical, psychological, and emotional

threat that these issues posed to HRW, herself, and to others around her, including, but not

limited to, other children.

ANSWER: In answer to Paragraph 38, Defendants deny the allegations in the manner and

form stated.

        39.    Had the Watkins been aware of HRW’s deep-rooted psychological and behavioral

health and safety issues prior to commencing their foster care of HRW, they would not have

taken HRW into their home or agreed to provide foster care for her.

ANSWER: In answer to Paragraph 39, Defendants deny the allegations in the manner and

form stated.




{03596085}                                   10
        40.    Had the Watkins been aware of the severe and debilitating physical,

psychological, and emotional threat that HRW posed to HRW, herself, and to others around her,

including, but not limited to, other children prior to commencing their foster care of HRW, the

Watkins would not have taken HRW into their home or agreed to provide foster care for her.

ANSWER: In answer to Paragraph 40, Defendants deny the allegations in the manner and

form stated.

        41.    Had the Watkins been made aware of HRW’s deep-rooted psychological and

behavioral health and safety issues at any point during their foster care of HRW, they would

have terminated the foster care immediately and asked Bethany to remove HRW from their

home.

ANSWER: In answer to Paragraph 41, Defendants deny the allegations in the manner and

form stated.

        42.    Had the Watkins been made aware of the severe and debilitating physical,

psychological, and emotional threat that HRW posed to HRW, herself, and to others around her,

including, but not limited to, other children during their foster care of HRW, the Watkins would

have terminated the foster care immediately and asked Bethany to remove HRW from their

home.

ANSWER: In answer to Paragraph 42, Defendants deny the allegations in the manner and

form stated.

        43.    During the time that HRW was in the Watkins’ home as a foster child, she

experienced, among other things, some difficulties completing her homework for school and in

following guidance and instruction from adults, and she secretly engaged in destructive self-

touching, sexual, and masturbation behaviors.




{03596085}                                 11
ANSWER: In answer to Paragraph 43, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          44.   The Watkins eventually discovered that HRW was engaging in the self-touching,

sexual, and masturbation behaviors and lovingly worked to help HRW address those behaviors.

ANSWER: In answer to Paragraph 44, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          45.   At no point prior to the February 6, 2018 adoption of HRW were the Watkins

aware of any sexually-related behaviors by HRW in which HRW involved EHW, JWW, and/or

JMW.

ANSWER: In answer to Paragraph 45, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          46.   The Watkins promptly and repeatedly advised Bethany of any and all difficulties

HRW experienced, including, but not limited to, HRW’s self-touching, sexual, and masturbation

behaviors. In each instance, the Watkins asked Bethany for help in understanding HRW’s

behavior and for direction in how to help HRW.

ANSWER: In answer to Paragraph 46, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          47.   In response to the Watkins’ requests for help, Bethany assured the Watkins that

HRW was experiencing normal issues associated with being transitioned out of the care of her

birth mother and that these issues would “go away.”

{03596085}                                 12
ANSWER: In answer to Paragraph 47, Defendants deny the allegations in the manner and

form stated.

        48.    In response to the Watkins’ requests for help, Bethany assured the Watkins that

HRW was not a risk to others.

ANSWER: In answer to Paragraph 48, Defendants deny the allegations in the manner and

form stated.

        49.    Bethany assured the Watkins that HRW was not a risk to others on repeated

occasions between August 1, 2016, and February 6, 2018.

ANSWER: In answer to Paragraph 49, Defendants deny the allegations in the manner and

form stated.

        50.    Bethany additionally told the Watkins that HRW’s self-touching, sexual, and

masturbation behaviors were “self-soothing” actions and that those actions were not cause for

concern. Bethany told the Watkins that HRW’s “self-soothing” actions were “normal” and that

the Watkins should allow HRW to continue to engage in them.

ANSWER: In answer to Paragraph 50, Defendants deny the allegations in the manner and

form stated.

        51.    Bethany told the Watkins that the foregoing behaviors of HRW were “no big

deal” and that “other families had it a lot worse” than the Watkins.

ANSWER: In answer to Paragraph 51, Defendants deny the allegations in the manner and

form stated.

        52.    Bethany told the Watkins that they were completely equipped to care for HRW.

Bethany also told the Watkins that they were completely equipped to adopt HRW.

ANSWER: In answer to Paragraph 52, Defendants deny the allegations in the manner and

form stated.

{03596085}                                  13
          53.   Bethany made the foregoing statements and assurances to the Watkins about

HRW, her condition, and her behaviors both intending that the Watkins rely and act on them and

instructing the Watkins to rely and act on them.

ANSWER: In answer to Paragraph 53, Defendants deny the allegations in the manner and

form stated.

          54.   Unbeknownst to the Watkins, Bethany’s statements and assurances to the Watkins

about HRW, her condition, and her behaviors were false.

ANSWER: In answer to Paragraph 54, Defendants deny the allegations in the manner and

form stated.

          55.   The Watkins relied on Bethany’s false statements and assurances in caring for

HRW, in forming their understanding of HRW’s emotional and psychological condition, and in

responding to HRW’s behaviors both during the time that HRW was in the Watkins’ home as a

foster child and in reaching a decision to adopt HRW.

ANSWER: In answer to Paragraph 55, Defendants deny the allegations in the manner and

form stated.

          56.   On multiple occasions between 2016 and February 6, 2018, the Watkins asked

Bethany for information on HRW’s background and condition, including, but not limited to, a

copy of HRW’s case file.

ANSWER: In answer to Paragraph 56, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          57.   Bethany had possession and control of HRW’s case file at all times from at least

August 1, 2016 through January 2021.




{03596085}                                  14
ANSWER: In answer to Paragraph 57, Defendants deny the allegations in the manner and

form stated.

        58.     Bethany did not provide the Watkins with a copy of HRW’s case file until April

2018, more than two months after the adoption was completed.

ANSWER: In answer to Paragraph 58, Defendants deny the allegations in the manner and

form stated.

        59.     Bethany did not discuss any of the information contained in HRW’s case file with

the Watkins at any point in time.

ANSWER: In answer to Paragraph 59, Defendants deny the allegations contained therein.

        60.     HRW’s case file contains extensive documentation of HRW’s deep-rooted

psychological and behavioral health and safety issues. In addition, HRW’s case file documents

that HRW suffers signs of Reactive Attachment Disorder, Dissociative Identity Disorder,

Schizophrenia, and other psychological and emotional disorders.

ANSWER: In answer to Paragraph 60, Defendants deny the allegations in the manner and

form stated.

        61.     Documentation of HRW’s deep-rooted psychological and behavioral health and

safety issues was in Bethany’s possession from at least April 20, 2016 through January 2021.

ANSWER: In answer to Paragraph 61, Defendants deny the allegations in the manner and

form stated.

        62.     At all times between August 1, 2016 and January 2021, Bethany knew and/or

should have known that HRW posed a threat to herself and to others, including, but not limited

to, other children.

ANSWER: In answer to Paragraph 62, Defendants deny the allegations in the manner and

form stated.

{03596085}                                 15
          63.   During the time that the Watkins were providing foster care for HRW, Bethany

encouraged the Watkins to adopt HRW and assured them that HRW’s difficulties would “go

away once she had the stability of an adoptive family.”

ANSWER: In answer to Paragraph 63, Defendants deny the allegations in the manner and

form stated.

          64.   At the direction of Bethany, the Watkins completed Bethany’s Application for

Adoption to commence the process of adopting HRW in late April/Early May 2017.

ANSWER: In answer to Paragraph 63, Defendants deny the allegations in the manner and

form stated.

          65.   On information and belief, Bethany required that a pre-adoption assessment of the

Watkins and their home situation be completed before the Watkins would be allowed to adopt a

child.

ANSWER: In answer to Paragraph 65, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          66.   On information and belief, Bethany did not complete a pre-adoption assessment

related to the Watkins.

ANSWER: In answer to Paragraph 66, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          67.   On information and belief, Bethany did not prepare a pre-adoption assessment

report related to the Watkins adopting HRW.




{03596085}                                  16
ANSWER: In answer to Paragraph 67, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          68.   Through discussions with Bethany, the Watkins again specified, among other

things, that they would not be in a position to adopt a child with sexual behavior or other high

risk issues.

ANSWER: In answer to Paragraph 68, Defendants deny the allegations in the manner and

form stated.

          69.   Contrary to that specification and unbeknownst to the Watkins, Bethany placed a

child with sexual behavior issues, HRW, with the Watkins for adoption.

ANSWER: In answer to Paragraph 69, Defendants deny the allegations in the manner and

form stated.

          70.   Bethany was responsible for, among other things, providing all family, medical,

psychological, and other information related to HRW necessary for the Watkins to make an

informed decision regarding such an adoption.       Additionally, Bethany was responsible for

holding a full disclosure meeting/adoption conference with the Watkins so that the Watkins

could make an informed decision about the adoption.

ANSWER: In answer to Paragraph 70, Defendants deny the allegations in the manner and

form stated.

          71.   Bethany failed to provide the Watkins with relevant family, medical,

psychological, and other information regarding HRW at any point in time prior to the adoption.

Bethany likewise failed to hold a full disclosure meeting/adoption conference with the Watkins.

ANSWER: In answer to Paragraph 71, Defendants deny the allegations in the manner and

form stated.

{03596085}                                 17
         72.   The Kent County Circuit Court authorized and ordered the (continued) placement

of HRW in the Watkins’ home for pre-adoption purposes on November 16, 2017 (“Placement

Order”). A true and correct copy of the Placement Order is attached hereto as Exhibit B and is

hereby fully incorporated herein by reference.

ANSWER: In answer to Paragraph 72, Defendants admit the allegations contained therein.

         73.   The Placement Order, among other things, ordered that HRW was to be

supervised by Bethany in the Watkins’ home from the date of placement by the Court --

November 16, 2017 -- through the date on which HRW was adopted by the Watkins.

ANSWER: In answer to Paragraph 73, Defendants admit as a partial description of the

order.

         74.   Bethany failed to adequately provide the supervision of HRW ordered by the

Placement Order.

ANSWER: In answer to Paragraph 74, Defendants deny the allegations contained therein.

         75.   By Case Service Plan, dated December 7, 2017, Bethany falsely reported that it

had held a full disclosure meeting/adoption conference with the Watkins. This December 7,

2017 Case Service Plan was not provided to the Watkins until January 2021.

ANSWER: In answer to Paragraph 75, Defendants deny the allegations contained therein.

         76.   The Watkins adopted HRW on February 6, 2018.

ANSWER: In answer to Paragraph 76, Defendants admit the allegations contained therein.

         77.   The adoption of HRW by the Watkins was ordered by the Kent County Circuit

Court in the State of Michigan on February 6, 2018. A true and correct copy of the February 6,

2018 Adoption Order is attached hereto as Exhibit C and is hereby fully incorporated herein by

reference.

ANSWER: In answer to Paragraph 77, Defendants admit the allegations contained therein.

{03596085}                                 18
        78.    Prior to the Watkins’ February 6, 2018 adoption of HRW, Bethany failed to

disclose to the Watkins HRW’s deep-rooted psychological and behavioral health and safety

issues and the accompanying severe and debilitating physical, psychological, and emotional

threat that these issues posed to HRW, herself, and to others around her, including, but not

limited to, other children.

ANSWER: In answer to Paragraph 78, Defendants deny the allegations in the manner and

form stated.

        79.    Had the Watkins been aware of HRW’s deep-rooted psychological and behavioral

health and safety issues prior to their adoption of HRW, the Watkins would not have adopted

HRW.

ANSWER: In answer to Paragraph 79, Defendants deny the allegations in the manner and

form stated.

        80.    Had the Watkins been aware of the severe and debilitating physical,

psychological, and emotional threat that HRW posed to HRW, herself, and to others around her,

including, but not limited to, other children, the Watkins would not have adopted HRW.

ANSWER: In answer to Paragraph 80, Defendants deny the allegations in the manner and

form stated.

        81.    The adoption of HRW by the Watkins as ordered by the Kent County Circuit

Court on February 6, 2018, was recommended and approved by Bethany.

ANSWER: In answer to Paragraph 81, Defendants admit the allegations contained therein.

        82.    Unbeknownst to the Watkins, on information and belief, HRW secretly

physically, sexually, psychologically, and emotionally abused herself, EHW, JWW, JMW, and

possibly others between August 1, 2016, and February 6, 2018.




{03596085}                                19
ANSWER: In answer to Paragraph 82, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          83.   Unbeknownst to the Watkins, on scores and scores of occasions – and, as the

passing of time reveals, perhaps more than that – between February 6, 2018, and February 24,

2020, HRW secretly physically, sexually, psychologically, and emotionally abused herself,

EHW, JWW, JMW, and possibly others.

ANSWER: In answer to Paragraph 83, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          84.   The Watkins first discovered the aforementioned abuse in January 2020.

ANSWER: In answer to Paragraph 84, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          85.   As soon as they discovered the abuse, the Watkins reported it to Bethany.

ANSWER: In answer to Paragraph 85, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          86.   In response, Bethany told the Watkins that Bethany had been unaware of any

sexual abuse in HRW’s history and background at the time of HRW’s adoption.

ANSWER: In answer to Paragraph 86, Defendants deny the allegations in the manner and

form stated.

          87.   The Watkins continued to seek help from Bethany, and Bethany eventually

stopped returning the Watkins’ calls and stopped responding to the Watkins’ emails.

{03596085}                                  20
ANSWER: In answer to Paragraph 87, Defendants deny the allegations in the manner and

form stated, except that Bethany did cease communications with Plaintiffs after Plaintiffs

revealed they had sought legal counsel.

          88.   Since the discovery of the abuse, the Watkins have been working to provide the

care to HRW, EHW, JWW, JMW, and LRW that they need.

ANSWER: In answer to Paragraph 88, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          89.   In addition, in the months subsequent to the February 6, 2018 adoption, the

Watkins expressed concerns to Bethany about the medical, psychological, and emotional

condition and behavior of HRW. Bethany provided no meaningful referrals, recommendations,

or advice pertaining to diagnosing and/or treating HRW’s specific medical, psychological, and

emotional symptoms and condition even though Bethany, unlike the Watkins, had the specific

information about HRW’s medical, psychological, and emotional condition through the April 20,

2016 psychological evaluation, HRW’s case file, and other materials.

ANSWER: In answer to Paragraph 89, Defendants deny the allegations in the manner and

form stated.

          90.   On or about February 24, 2020, HRW was placed in a specialty school at Teen

Challenge in Alabama to help address her deep-rooted psychological and behavioral health and

safety issues and to protect the younger Watkin children.

ANSWER: In answer to Paragraph 90, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.




{03596085}                                 21
          91.   In August 2020, the Watkins discovered more abuse that had taken place at the

hands of HRW. The Watkins reported the abuse to Bethany, to the police, and to the Colorado

Department of Child Protective Services.

ANSWER: In answer to Paragraph 91, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          92.   In this instance, after being informed of the details of the abuse, the Bethany

Director of Child Welfare Services responded “I don’t see it.”

ANSWER: In answer to Paragraph 92, Defendants deny the allegations in the manner and

form stated.

          93.   The Watkins, HRW, EHW, JWW, JMW, and possibly others, suffered profound

physical, psychological, and emotional damages and trauma as a result of HRW’s physical,

sexual, psychological, and emotional abuse.

ANSWER: In answer to Paragraph 93, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          94.   The Watkins, HRW, EHW, JWW, and JMW have received psychiatric,

psychological, and other medical treatment and counseling to address the trauma, injuries, and

damages they each suffered as a result of HRW’s condition and her physical, sexual,

psychological, and emotional abuse.

ANSWER: In answer to Paragraph 94, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.




{03596085}                                 22
          95.      The Watkins, HRW, EHW, JWW, and JMW will require significant additional

psychiatric, psychological, and other medical treatment and counseling in the future to continue

to address the trauma, injuries, and damages they each suffered as a result of HRW’s condition

and her physical, sexual, psychological, and emotional abuse.

ANSWER: In answer to Paragraph 95, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          96.      The Watkins have suffered/incurred additional financial expenses and damages as

a result of HRW’s condition and her physical, sexual, psychological, and emotional abuse. Such

expenses and damages include, but are not limited to:

                a. Expense for HRW’s schooling;
                b. Travel expenses; and
                c. Lost income.

ANSWER: In answer to Paragraph 96, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          97.      The Watkins will continue to incur additional financial expenses related to the

items identified in the preceding paragraph in the future.

ANSWER: In answer to Paragraph 97, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          98.      For the remainder of her life, HRW will continue to suffer severe psychological

and emotional deficiencies that will need to be treated.




{03596085}                                    23
ANSWER: In answer to Paragraph 98, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          99.    The Watkins have incurred, and will continue to incur, considerable expenses to

provide the necessary care for HRW throughout the remainder of her life.

ANSWER: In answer to Paragraph 99, Defendants are not in possession of sufficient

information to either admit or deny the allegation and therefore leave Plaintiffs to their

proofs.

          100.   Bethany falsely represented that it had provided the Watkins with HRW’s case

file in November 2017.

ANSWER: In answer to Paragraph 100, Defendants deny the allegations contained therein.

          101.   In fact, Bethany did not provide what it represented to be HRW’s case file to the

Watkins until mid-April 2018.

ANSWER: In answer to Paragraph 101, Defendants deny the allegations in the manner

and form stated.

          102.   Bethany falsely represented that it had provided the Watkins with Bethany’s

Initial Service Plan dated April 13, 2016, and Updated Service Plans dated July 12, 2016,

October 4, 2016, December 27, 2016, March 20, 2017, June 16, 2017, and September 8, 2017.

ANSWER: In answer to Paragraph 102, Defendants deny the allegations contained therein.

          103.   Bethany did not provide the Initial Service Plan and the Updated Service Plans

identified in the previous paragraph to the Watkins until April 2018.

ANSWER: In answer to Paragraph 103, Defendants deny the allegations in the manner

and form stated.




{03596085}                                   24
        104.   The Watkins reasonably expected Bethany to provide information relevant to

HRW’s background and condition and relied on Bethany in proceeding with the adoption, having

been led to believe that, if information relevant to HRW’s background and condition existed,

Bethany would have informed the Watkins accordingly.

ANSWER: In answer to Paragraph 104, Defendants deny the allegations in the manner

and form stated.

        105.   Had the Watkins been accurately informed of all of the information relevant to

HRW’s background and condition that was reasonably available to Bethany at the times during

which Bethany interacted with the Watkins, the Watkins would neither have pursued, nor

provided foster care for HRW.

ANSWER: In answer to Paragraph 105, Defendants deny the allegations in the manner

and form stated.

        106.   Had the Watkins been accurately informed of all of the information relevant to

HRW’s background and condition that was reasonably available to Bethany at the times during

which Bethany interacted with the Watkins, the Watkins would neither have pursued, nor

completed, the adoption of HRW.

ANSWER: In answer to Paragraph 106, Defendants deny the allegations in the manner

and form stated.

        107.   Further, had Bethany provided appropriate post adoption assistance to the

Watkins, HRW’s condition could have been fully diagnosed and understood earlier, such that

more appropriate treatment may have been provided to HRW at an earlier stage in her life and

many of the damages suffered as set forth above could have been avoided.

ANSWER: In answer to Paragraph 107, Defendants deny the allegations in the manner

and form stated.

{03596085}                                25
                                           COUNT I

        108.   Plaintiffs hereby incorporate by reference paragraphs 1 through 107 above as if

the same were fully set forth herein.

ANSWER: In answer to Paragraph 108, Defendants incorporate each and every prior

response by reference as if more fully set forth herein.

        109.   The statements and representations made to the Watkins by Bethany relating to

HRW, including, but not limited to, the multiple statements and representations that HRW was

not a threat to others, the representations that Bethany was unaware of any sexual abuse in

HRW’s history and background at the time of HRW’s adoption, the representation that HRW’s

issues were “no big deal,” the representation that HRW’s issues would “go away once she had

the stability of an adoptive family,” and the representation that Bethany held a full disclosure

meeting/adoption conference with the Watkins were material, relevant, and/or related in

substance to the Watkins’ decision to provide foster care to HRW and to the Watkins’ decision to

pursue and complete the adoption of HRW.

ANSWER: In answer to Paragraph 109, Defendants deny the allegations in the manner

and form stated.

        110.   The foregoing statements and representations made to the Watkins by Bethany

relating to HRW were false, inaccurate, misleading, and/or materially incomplete.

ANSWER: In answer to Paragraph 110, Defendants deny the allegations contained therein.

        111.   Bethany made the foregoing statements and representations knowing that they

were false, inaccurate, misleading, and/or materially incomplete.

ANSWER: In answer to Paragraph 111, Defendants deny the allegations contained therein.

        112.   Bethany made the foregoing false, inaccurate, misleading, and/or materially

incomplete statements and representations intending that the Watkins rely on them.

{03596085}                                 26
ANSWER: In answer to Paragraph 112, Defendants deny the allegations contained therein.

        113.   The Watkins reasonably and justifiably relied on the foregoing false, inaccurate,

misleading, and/or materially incomplete statements and representations and did so to the

significant detriment of the Watkins, HRW, EHW, JWW, JMW, and LRW.

ANSWER: In answer to Paragraph 113, Defendants deny the allegations contained therein.

        114.   The Watkins, HRW, EHW, JWW, JMW, and LRW suffered trauma, injuries, and

damages, as a result.

ANSWER: In answer to Paragraph 114, Defendants deny the allegations contained therein.

        115.   Paragraph 115 was omitted from Plaintiffs’ Complaint.

        116.   Bethany had a duty, by operation of law and/or by assuming the same, to disclose

to the Watkins full, complete, and accurate information pertaining to HRW, her background, and

her condition, including, but not limited to: a.) the family, medical, psychological, history, and

background records, documents, and information pertaining to HRW and her condition; b.) the

information that HRW suffered from deep-rooted psychological and behavioral health and safety

issues and that, because of these issues, HRW constituted a severe and debilitating physical,

psychological, and emotional threat to herself, and to others around her, including, but not

limited to, other children; c.) the information from HRW’s foster placement from March 2016

through July 2016 set forth herein; d.) the substance of HRW’s case file; and e.) the substance of

the April 20, 2016 psychological evaluation identified herein. Bethany had a duty to disclose

this information to the Watkins prior to placing HRW in foster care with the Watkins, and also

prior to placing HRW with the Watkins for adoption, and also prior to the February 6, 2018

adoption hearing.

ANSWER: In answer to Paragraph 116, Defendants admit that certain duties were owed,

but deny that any duties were breached.

{03596085}                                  27
        117.   Between at least August 1, 2016, and mid-April 2018, Bethany withheld from the

Watkins: a.) the family, medical, psychological, history, and background records, documents,

and information pertaining to HRW and her condition; b.) the information that HRW suffered

from deep-rooted psychological and behavioral health and safety issues and that, because of

these issues, HRW constituted a severe and debilitating physical, psychological, and emotional

threat to herself, and to others around her, including, but not limited to, other children; c.) the

information from HRW’s foster placement from March 2016 through July 2016 set forth herein;

d.) the substance of HRW’s case file; and e.) the substance of the April 20, 2016 psychological

evaluation identified herein.

ANSWER: In answer to Paragraph 117, Defendants deny the allegations contained therein.

        118.   Bethany withheld the foregoing information from the Watkins until at least April

2018 knowing that the Watkins were relying on Bethany to timely provide the Watkins with full,

complete, and accurate information pertaining to HRW prior to the placement of HRW with the

Watkins as a foster child, prior to the placement of HRW with the Watkins for adoption, and

prior to the February 6, 2018 adoption hearing.

ANSWER: In answer to Paragraph 118, Defendants deny the allegations contained therein.

        119.   The information withheld by Bethany was material, relevant, and critical to the

Watkins’ decisions to provide foster care for HRW and to adopt HRW. The withholding of the

information was a falsehood, and it created a false, inaccurate, misleading, and/or materially

incomplete set of “facts” for the Watkins.

ANSWER: In answer to Paragraph 119, Defendants deny the allegations contained therein.

        120.   This withholding of information by Bethany materially breached Bethany’s duties

to disclose the requisite full, complete, and accurate information pertaining to HRW, her

background, and her condition to the Watkins.

{03596085}                                   28
ANSWER: In answer to Paragraph 120, Defendants deny the allegations contained therein.

        121.   As a proximate result of Bethany’s breach, the Watkins, HRW, EHW, JWW,

JMW, and LRW suffered trauma, injuries, and damages.

ANSWER: In answer to Paragraph 121, Defendants deny the allegations contained therein.

        122.   At the time that Bethany withheld the full, complete, and accurate information

pertaining to HRW and her background and condition from the Watkins, and prior to placing

HRW in foster care with the Watkins, and prior to placing HRW with the Watkins for adoption,

and prior to the February 6, 2018 adoption hearing, Bethany knew that its withholding of this

information constituted and created a false, inaccurate, misleading, and/or materially incomplete

representation of HRW’s background and condition to the Watkins.

ANSWER: In answer to Paragraph 122, Defendants deny the allegations contained therein.

        123.   At the time that Bethany withheld full, complete, and accurate information

pertaining to HRW, her background, and her condition from the Watkins, Bethany did so

intending that the Watkins rely on Bethany and the totality of the information that Bethany had

in fact disclosed to the Watkins.      Bethany was fully aware of the Watkins’ reasonable

expectation to receive full, complete, and accurate information pertaining to HRW, her

background, and her condition.

ANSWER: In answer to Paragraph 123, Defendants deny the allegations contained therein

        124.   The Watkins reasonably and justifiably relied on Bethany’s actions even though

those actions included the withholding of information pertaining to HRW, her background, and

her condition, and the Watkins did so to the significant detriment of the Watkins, HRW, EHW,

JWW, JMW, and LRW. The Watkins, HRW, EHW, JWW, JMW, and LRW were traumatized,

injured, and damaged as a result.

ANSWER: In answer to Paragraph 124, Defendants deny the allegations contained therein.

{03596085}                                 29
        125.   The issuance of the foregoing statements and representations by Bethany to the

Watkins, as well as the act of withholding full, complete, and accurate information pertaining to

HRW, her background, and her condition from the Watkins induced the Watkins to proceed with

and complete both the foster care and the adoption of HRW.

ANSWER: In answer to Paragraph 125, Defendants deny the allegations contained therein.

        126.   Through the foregoing statements, representations, and omissions, Bethany

exhibited a reckless disregard for the interests of HRW and the Watkins.

ANSWER: In answer to Paragraph 126, Defendants deny the allegations contained therein.

        127.   The Watkins reasonably and justifiably relied on the statements, representations,

and omissions made by Bethany because, in part, Bethany was the Watkins’ adoption specialist

and agent, and because, in part, Bethany had informed the Watkins that full, complete, and

accurate information regarding HRW’s background and condition would be provided to them.

ANSWER: In answer to Paragraph 127, Defendants deny the allegations contained therein.

        128.   But for Bethany’s aforementioned false, inaccurate, misleading, and/or materially

incomplete statements, representations, and omissions, the Watkins would not have proceeded

with or completed the foster care of HRW.

ANSWER: In answer to Paragraph 128, Defendants deny the allegations contained therein.

        129.   But for Bethany’s aforementioned false, inaccurate, misleading, and/or materially

incomplete statements, representations, and omissions, the Watkins would not have proceeded

with or completed the adoption of HRW.

ANSWER: In answer to Paragraph 129, Defendants deny the allegations contained therein.

        130.   As a direct and proximate result of the false, inaccurate, misleading, and/or

materially incomplete statements, representations, and omissions of Bethany, the Watkins have

suffered, and will continue to further suffer, trauma, injuries, and damages, including, but not

{03596085}                                  30
limited to, the costs of past, present, and future medical, physical, psychiatric, psychological,

emotional, and educational care and treatment for HRW, the Watkins, EHW, JWW., JMW,

LRW, and/or others.

ANSWER: In answer to Paragraph 130, Defendants deny the allegations contained

therein.

        131.   As a further direct and proximate result of the false, inaccurate, misleading,

and/or materially incomplete statements, representations, and omissions of Bethany, the Watkins,

HRW, EHW, JWW, JMW, and/or LRW were damaged in that they were denied their right to

make an informed choice as to whether or not to proceed with the adoption of HRW.           Had

Bethany fully and accurately disclosed to the Watkins the complete information regarding

HRW’s background and condition, as set forth herein, the Watkins would neither have proceeded

with, nor completed, the foster care of HRW or the adoption of HRW.

ANSWER: In answer to Paragraph 131, Defendants deny the allegations contained therein.

        132.   The failure of Bethany to provide the Watkins with full, complete, and accurate

information pertaining to HRW, her background, and her condition was fraudulent.

ANSWER: In answer to Paragraph 132, Defendants deny the allegations contained therein.

                                          COUNT II

        133.   Plaintiffs hereby incorporate by reference paragraphs 1 through 132 above as if

the same were fully set forth herein.

ANSWER: In answer to Paragraph 133, Defendants incorporate each and every prior

response by reference as if more fully set forth herein.

        134.   Bethany, in the course of performing its work as an adoption agency, made the

aforementioned statements and representations relating to HRW to the Watkins, including, but

not limited to, Bethany’s multiple statements and representations that HRW was not a threat to

{03596085}                                 31
others, the representations that Bethany was unaware of any sexual abuse in HRW’s history and

background at the time of HRW’s adoption, the representation that HRW’s issues were “no big

deal,” the representation that HRW’s issues would “go away once she had the stability of an

adoptive family,” and the representation that Bethany held a full disclosure meeting/adoption

conference with the Watkins.

ANSWER: In answer to Paragraph 134, Defendants deny the allegations in the manner

and form stated.

        135.   The foregoing statements and representations made to the Watkins by Bethany

were false, inaccurate, misleading, and/or materially incomplete.

ANSWER: In answer to Paragraph 135, Defendants deny the allegations contained therein.

        136.   The foregoing false, inaccurate, misleading, and/or materially incomplete

statements and representations by Bethany were material, relevant, and/or related in substance to

the Watkins’ decisions to provide foster care for HRW and to adopt HRW.

ANSWER: In answer to Paragraph 136, Defendants deny the allegations contained therein.

        137.   Bethany made the foregoing false, inaccurate, misleading, and/or materially

incomplete statements and representations without reasonable care and/or recklessly.

ANSWER: In answer to Paragraph 137, Defendants deny the allegations contained therein.

        138.   Bethany made the foregoing false, inaccurate, misleading, and/or materially

incomplete statements and representations knowing and/or intending that the Watkins would rely

on them.

ANSWER: In answer to Paragraph 138, Defendants deny the allegations contained therein.

        139.   The Watkins reasonably and justifiably relied on the foregoing false, inaccurate,

misleading, and/or materially incomplete statements and representations and did so to the

significant detriment of the Watkins, HRW, EHW, JWW, JRW, and LRW.

{03596085}                                 32
ANSWER: In answer to Paragraph 139, Defendants deny the allegations contained therein.

          140.   The Watkins, HRW, EHW, JWW, JMW, and LRW suffered trauma, injuries, and

damages as set forth herein, as a result.

ANSWER: In answer to Paragraph 140, Defendants deny the allegations contained therein.

          141.   Between at least August 1, 2016, and mid-April 2018, Bethany, in the course of

performing its work as an adoption agency, withheld from the Watkins critical information

regarding HRW’s background and condition, including, but not limited to, information that

HRW suffered from deep-rooted psychological and behavioral health and safety issues and that,

because of these issues, HRW constituted a severe and debilitating physical, psychological, and

emotional threat to herself, and to others around her, including, but not limited to, other children,

and the information from HRW’s foster placement from March 2016 through July 2016 set forth

herein.

ANSWER: In answer to Paragraph 141, Defendants deny the allegations contained therein.

          142.   The information withheld was material, relevant, and critical to the Watkins’

decisions to provide foster care for HRW and to adopt HRW.                The withholding of the

information was a falsehood, and it created a false, inaccurate, misleading, and/or materially

incomplete set of “facts” for the Watkins.

ANSWER: In answer to Paragraph 142, Defendants deny the allegations contained therein.

          143.   Bethany’s withholding of the information and the creation of a false, inaccurate,

misleading, and/or materially incomplete set of “facts” for the Watkins was done without

reasonable care and/or recklessly.

ANSWER: In answer to Paragraph 143, Defendants deny the allegations contained therein.




{03596085}                                   33
        144.   Bethany represented to the Watkins that the Watkins had been provided with all

information related to HRW’s background and condition at multiple points during the Watkins’

foster care of HRW and prior to the February 6, 2018 adoption of HRW.

ANSWER: In answer to Paragraph 144, Defendants deny the allegations contained therein.

        145.   This representation was material, relevant, and critical to the Watkins’ decisions

to provide foster care for HRW and to adopt HRW.            This representation was also false,

inaccurate, misleading, and/or materially incomplete.

ANSWER: In answer to Paragraph 145, Defendants deny the allegations contained therein.

        146.   This representation was made without reasonable care and/or recklessly.

ANSWER: In answer to Paragraph 146, Defendants deny the allegations contained therein.

        147.   At the time that Bethany withheld critical information regarding HRW’s

background and condition from the Watkins, and at the time that Bethany represented that the

Watkins had been provided with all information related to HRW’s background and condition,

Bethany undertook these actions knowing and/or intending that the Watkins rely on them.

ANSWER: In answer to Paragraph 147, Defendants deny the allegations contained therein.

        148.   The Watkins reasonably and justifiably relied on Bethany’s actions even though

those actions included the withholding of critical information regarding HRW’s background and

condition. The Watkins also reasonably and justifiably relied on Bethany’s representation that

the Watkins had been provided with all information related to HRW’s background and condition.

The Watkins so relied to the significant detriment of the Watkins, HRW, EHW, JWW, JMW,

and LRW.

ANSWER: In answer to Paragraph 148, Defendants deny the allegations contained therein.

        149.   The Watkins, HRW, EHW, JWW, JMW, and LRW were traumatized, injured,

and damaged as set forth herein, as a result.

{03596085}                                      34
ANSWER: In answer to Paragraph 149, Defendants deny the allegations contained therein.

                                          COUNT III

        150.   Plaintiffs hereby incorporate by reference paragraphs 1 through 149 above as if

the same were fully set forth herein.

ANSWER: In answer to Paragraph 150, Defendants incorporate each and every prior

response by reference as if more fully set forth herein.

        151.   Bethany owed duties to the Watkins, HRW, EHW, JWW, JMW, and LRW to

provide the Watkins with all family, medical, psychological, history, and background records,

documents, and     information pertaining to HRW and her condition prior to the Watkins

undertaking the foster care of HRW and also prior to the adoption of HRW.

ANSWER: In answer to Paragraph 151, Defendants admit that certain duties were owed,

but deny that any duties were breached.

        152.   Bethany negligently and materially breached these duties.

ANSWER: In answer to Paragraph 152, Defendants deny the allegations contained therein.

        153.   The Watkins, HRW, EHW, JWW, JMW, and LRW suffered trauma, injuries, and

damages as a result of Bethany’s negligence and material breach as set forth above.

ANSWER: In answer to Paragraph 153, Defendants deny the allegations contained therein.

        154.   Bethany is liable to the Watkins, EHW, JWW, JMW, and LRW for the trauma,

injuries, and damages they suffered.

ANSWER: In answer to Paragraph 154, Defendants deny the allegations contained therein.

                                          COUNT IV


        155.   Plaintiffs hereby incorporate by reference paragraphs 1 through 154 above as if

the same were fully set forth herein.



{03596085}                                 35
ANSWER: In answer to Paragraph 155, Defendants incorporate each and every prior

response by reference as if more fully set forth herein.

        156.   Bethany owed duties to the Watkins, HRW, EHW, JWW., JMW, and LRW to

provide the Watkins with the family, medical, psychological, history, and background records,

documents, and information pertaining to HRW and her condition that were in Bethany’s

possession, custody, or control and to do so within a reasonable amount of time.

ANSWER: In answer to Paragraph 156, Defendants admit that certain duties were owed,

but deny that any duties were breached.

        157.   Within a reasonable amount of time in this case meant, at a minimum, prior to

Bethany’s placement of HRW under the foster care of the Watkins, and also prior to Bethany’s

placement of HRW with the Watkins for adoption, and also prior to the February 6, 2018

adoption hearing.

ANSWER: In answer to Paragraph 157, Defendants deny the allegations in the manner

and form stated.

        158.   Bethany failed to furnish the Watkins with the family, medical, psychological,

history, and background records, documents, and information pertaining to HRW and her

condition prior to placing HRW with the Watkins for adoption, and also prior to the February 6,

2018 adoption hearing.

ANSWER: In answer to Paragraph 158, Defendants deny the allegations contained therein.

        159.   In so doing, Bethany materially breached its duties to the Watkins, HRW, EHW,

JWW, JMW, and LRW.

ANSWER: In answer to Paragraph 159, Defendants deny the allegations contained therein.

        160.   As a proximate result of Bethany’s breach, the Watkins, HRW, EHW, JWW,

JMW, and LRW suffered trauma, injuries, and damages.

{03596085}                                 36
ANSWER: In answer to Paragraph 160, Defendants deny the allegations contained therein.

        161.   As a licensed adoption agency in the State of Michigan providing services to

children and families, Bethany owed a duty to the Watkins, HRW, EHW, JWW, JMW, and

LRW to fully and accurately disclose the family, medical, psychological, history, and

background records, documents, and information pertaining to HRW and her condition.

ANSWER: In answer to Paragraph 161, Defendants deny the allegations contained therein.

        162.   Bethany undertook and separately assumed the same duty to the Watkins, HRW,

EHW, JWW, JMW, and LRW based on Bethany’s representations to the Watkins that Bethany

would provide the Watkins with all information relevant to HRW and all information needed to

help care for Hannah.

ANSWER: In answer to Paragraph 162, Defendants deny the allegations contained therein.

        163.   Bethany materially breached, and negligently failed to fulfill, its duty to fully and

accurately disclose the family, medical, psychological, history, and background records,

documents, and information pertaining to HRW and her condition to the Watkins, including, but

not limited to, the April 20, 2016 psychological evaluation, HRW’s case file, and the information

from HRW’s foster placement from March 2016 through July 2016 set forth herein at any point

prior to the February 6, 2018 adoption.

ANSWER: In answer to Paragraph 163, Defendants deny the allegations contained therein.

        164.   Bethany’s material breach of duty and negligent failures proximately caused the

Watkins, HRW, EHW, JWW, JMW, and LRW to suffer trauma, injuries, and damages.

ANSWER: In answer to Paragraph 164, Defendants deny the allegations contained therein.

        165.   Bethany is liable to the Watkins, HRW, EHW, JWW, JMW, and LRW for the

trauma, damages and injuries suffered.

ANSWER: In answer to Paragraph 165, Defendants deny the allegations contained therein.

{03596085}                                  37
                                             Respectfully submitted,

                                             ZAUSMER, P.C.

                                             /s/ Cameron R. Getto
                                             CAMERON R. GETTO (P57300)
                                             Attorney for Defendants
                                             32255 Northwestern Hwy., Suite 225
                                             Farmington Hills, MI 48334
                                             (248) 851-4111/Fax: (248) 851-0100
                                             cgetto@zausmer.com

Dated: May 25, 2021


                                 AFFIRMATIVE DEFENSES

          NOW COME the Defendants BETHANY CHRISTIAN SERVICES, a Michigan

Corporation, BETHANY CHRISTIAN SERVICES, INC., a Michigan Corporation, BETHANY

CHRISTIAN SERVICES OF MICHIGAN, a Michigan Corporation, BETHANY CHRISTIAN

SERVICES, USA, LLC, a Michigan Limited Liability Company, BETHANY CHRISTIAN

SERVICES GLOBAL, LLC, a Michigan Limited Liability Company, and BETHANY

CHRISTIAN SERVICES INTERNATIONAL, INC., a Michigan Corporation (“Defendants”) by

and through their attorneys, ZAUSMER, P.C., and for their Affirmative Defenses list the

following:

          1.   The court may or does lack subject matter jurisdiction over one or more claims

because the matters asserted involve issues that a state court already ruled on, and all appellate

deadlines to challenge those rulings are now expired.

          2.   Plaintiffs have failed to state a claim upon which relief may be granted.

          3.   The statute of limitations is or may be expired as to one or more of Plaintiffs’

claims.




{03596085}                                  38
        4.     One or more of Plaintiffs’ claims is barred by the doctrine of res judicata and/or

collateral estoppel.

        5.     One or more of Plaintiffs’ claims is barred by one or more immunities.

        6.     To the extent that the claims asserted are against licensed mental health

professionals in their roles as clinical professionals, Plaintiffs have failed to submit the proper

Notice of Intent under Michigan law, failed to wait the required amount of time before filing, and

failed to submit an Affidavit of Merit with the Complaint.

        7.     Plaintiffs’ claims are barred by a written release. Exhibit A.

        8.     One or more Plaintiffs were not damaged in the manner claimed.

        9.     One or more of the Plaintiffs lacks the capacity to sue.

        10.    Plaintiffs’ claims are based on risks they assumed.

        11.    Plaintiffs’ claims are barred or reduced by principles of comparative and/or

contributory fault and/or negligence.

        12.    Plaintiffs are estopped from pursuing one or more of their claims.

        13.    Plaintiffs’ claims are enjoined by the statute of frauds.

        14.    Plaintiffs have failed to sue the correct entities.

        15.    Plaintiffs have failed to mitigate their damages.

        16.    Defendants reserve the right to amend these affirmative defenses as additional

defenses become known to them.




{03596085}                                    39
                       Respectfully submitted,

                       ZAUSMER, P.C.

                       /s/ Cameron R. Getto
                       CAMERON R. GETTO (P57300)
                       Attorney for Defendants
                       32255 Northwestern Hwy., Suite 225
                       Farmington Hills, MI 48334
                       (248) 851-4111/Fax: (248) 851-0100
                       cgetto@zausmer.com
Dated: May 25, 2021




{03596085}            40
                              RELIANCE ON JURY DEMAND

        NOW COME the Defendants BETHANY CHRISTIAN SERVICES, a Michigan

Corporation, BETHANY CHRISTIAN SERVICES, INC., a Michigan Corporation, BETHANY

CHRISTIAN SERVICES OF MICHIGAN, a Michigan Corporation, BETHANY CHRISTIAN

SERVICES, USA, LLC, a Michigan Limited Liability Company, BETHANY CHRISTIAN

SERVICES GLOBAL, LLC, a Michigan Limited Liability Company, and BETHANY

CHRISTIAN SERVICES INTERNATIONAL, INC., a Michigan Corporation (“Defendants”) by

and through their attorneys, ZAUSMER, P.C., and hereby rely upon the jury demand filed in the

above-entitled cause of action.

                                          Respectfully submitted,

                                          ZAUSMER, P.C.

                                          /s/ Cameron R. Getto
                                          CAMERON R. GETTO (P57300)
                                          Attorneys for Defendants
                                          32255 Northwestern Hwy., Suite 225
                                          Farmington Hills, MI 48334
                                          (248) 851-4111/Fax: (248) 851-0100
                                          cgetto@zausmer.com
Dated: May 25, 2021




{03596085}                               41
                               CERTIFICATE OF SERVICE

        CAMERON R. GETTO, deposes and states that on the 25th day of May, 2021, I

electronically filed the foregoing Defendants’ Answer to Plaintiffs’ First Amended Verified

Complaint, Affirmative Defenses, Reliance On Jury Demand and this Certificate of Service with

the Clerk of the Court using the Case Management/ Electronic Case Filing (CM/ECF) system

which will send notification of such filing to all attorneys of record at their respective email

addresses.



                                            /s/ Cameron R. Getto
                                            CAMERON R. GETTO (P57300)
                                            Attorney for Defendants




{03596085}                                 42
EXHIBIT
  A
